Per Oariam.

His Honor made but two rulings, and upon these the plaintiffs submitted toa nonsuit and appealed. We concur in the ruling that the plaintiffs had not shown that the)' owned a one-sixth interest in the land, and we are unable to see any error in the other ruling that the execution of the deed by S. L. Love, with eight others, was not in itself sufficient to show that he was the owner of one-ninth interest in the property conveyed. His Honor did not pass upon the question whether the plaintiff had acquired any interest at all in the land,, and the other questions discussed are not properly before us for review.
Affirmed.